United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1998
                                   ___________

Daniel R. Giannini,                     *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Federal Bureau of Prisons, et al.,      *      [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: December 20, 2010
                                Filed: December 28, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Giannini, a federal prisoner confined at the Federal Medical Center in
Lexington, Kentucy, appeals the district court’s1 denial of his 28 U.S.C. § 2241
petition for a writ of habeas corpus. After careful de novo review, we conclude that
Giannini is not entitled to habeas relief. See Mitchell v. U.S. Parole Comm’n, 538
F.3d 948, 951 (8th Cir. 2008) (per curiam) (standard of review). First, we agree with


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota (now retired), adopting the report and recommendation of the
Honorable Janie S. Mayeron, United States Magistrate Judge for the District of
Minnesota.
the district court that neither the Due Process Clause nor 18 U.S.C. § 3621(e)(2)(B)
creates a liberty interest in receiving a sentence reduction upon completion of a
Bureau of Prisons residential drug abuse program, and that no due process violation
therefore occurred in this case. See Richardson v. Joslin, 501 F.3d 415, 420 (5th Cir.
2007). Second, we agree with the court that 28 C.F.R. § 550.55(c) and the related
Program Statement 5331.02 were promulgated in compliance with the Administrative
Procedure Act and are reasonable and allowable interpretations of their enabling act.
See 5 U.S.C. § 553; Lopez v. Davis, 531 U.S. 230, 242 (2001). Finally, we agree with
the court that the regulation and program statement do not violate the Ex Post Facto
Clause with respect to Giannini, who was neither notified of his eligibility for a
provisional sentence reduction nor enrolled in a residential drug abuse program before
the effective date of the regulation and program statement. See Grove v. Fed. Bureau
of Prisons, 245 F.3d 743, 747 (8th Cir. 2001). We note that the cases on which
Giannini relies with respect to this argument are merely persuasive authority and are
factually distinguishable, and that his remaining arguments do not provide any basis
to reverse the district court.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-